      Case 1:20-cv-00325-TBM-RPM Document 10 Filed 04/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

MATHEW MONTAG                                                                  PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:20-cv-325-TBM-RPM

DONALD TRUMP et al                                                         DEFENDANTS


                                      FINAL JUDGMENT

       This matter is before the Court on submission of the Report and Recommendation [7]

United States Magistrate Judge Robert P. Myers, Jr. on February 19, 2021. The Court, having

adopted the Report and Recommendation as the finding of this Court by Order entered this same

day, finds that this matter should be dismissed.

       IT IS ORDERED AND ADJUDGED that this matter be, and is hereby, DISMISSED

WITH PREJUDICE.

       THIS, the 27th day of April, 2021.



                                             __________________________________
                                             TAYLOR B. McNEEL
                                             UNITED STATES DISTRICT JUDGE
